                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

TIMOTHY OLGUIN,

        Plaintiff,

v.                                                                   No. 18-cv-0370 SMV

NANCY A. BERRYHILL,
Acting Commissioner of Social Security Administration,

        Defendant.


                                       JUDGMENT

        Having granted Plaintiff’s Motion to Reverse or Remand the Administrative Decision

[Doc. 18], by a Memorandum Opinion and Order entered concurrently herewith,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.

        IT IS SO ORDERED.

                                                 ____________________________________
                                                 STEPHAN M. VIDMAR
                                                 United States Magistrate Judge
                                                 Presiding by Consent
